DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to amendment filed on January 5, 2021.
	Claims 8-9 and 18 have been amended.
	Claims 1-7 and 12-17 are canceled.
	No new claims have been added.
	The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on January 5, 2021 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to HANCOCK teaches the newly added limitations as shown in the rejections below. 

Claim Objections
Regarding claim 20, the claim is objected to because the claim recites the limitation “a host computer” in line 3, where it is ambiguous as to whether “a host computer” refers to the host computer in claim 18. For purposes of examination, the Examiner construes the limitation to mean “the [[a]] host computer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over RAINDEL (Pub No.: US 2015/0347349 A1), hereafter RAINDEL, in view of HANCOCK (Pub. No.: US 2004/0233230 A1), hereafter HANCOCK.
Regarding claim 18, RAINDEL teaches: 
A memory system, comprising: a memory device; a first memory internal to the memory device and having a first specific address space, the first memory being volatile (see FIG. 1 #44A GPU1 (i.e. memory device) having GPU memory 60 (i.e. first memory internal to the memory device), where [0037] teaches memory 60 comprising a volatile memory such as RAM; FIG. 2A illustrates GPU memory space (i.e. first specific address space));
a second memory external to the memory device and having a second specific address space, the first specific address space corresponding to the second specific address space (see FIG. 1 #52 HCA (i.e. second memory), where each device #44A GPU1, #48 SSD, and #52 HCA can initiate a data transfer; FIG. 2A illustrates HCA virtual address space (i.e. 
a memory controller internal to the memory device that performs data transfer between the first memory and the second memory (see FIG. 1 #44A GPU1, where GPU1 is a graphics processing unit having GPU memory 60 (i.e. memory controller), where each device #44A GPU1, #48 SSD, and #52 HCA can initiate a data transfer; see also [0040], [0052], [0063], and [0077]),
the host computer being external to the first memory device and including the CPU (see RAINDEL FIG. 1 CPU 32, which is external to GPU1 (i.e. first memory device)),
the memory controller comprising circuitry configured to: acquire the command information which contains first address information indicating a first memory area from or to which data is read or written during the data transfer
the first memory area belonging to the second memory (FIG. 2A, [0063], [0070], and [0072] teach the HCA initiates a direct data transfer to or from GPU memory 60, where [0046-0047] teach direct data transfer between PCIe devices can be performed using RDMA over PCIe, i.e. for the HCA to perform RDMA, the data transfer occurs using a source address (i.e. memory) to a destination address (i.e. memory); for data to be transferred to the HCA or from the HCA using RDMA, the HCA inherently has memory to receive/send the data being transferred);
determine whether the first memory area belongs to the second specific address space in the second memory; when the first memory area belongs to the second specific address space, convert the first address information into second address information indicating a second memory area belonging to the first specific address space; access the second memory area in the first memory (FIG. 2A illustrates HCA 52 communicating with GPU1 44A over PCIe bus, where E_REGION1 in the GPU memory space (i.e. first specific address space) is mapped to PCIe address space BAR1 and HCA virtual address space V_REGION1 (i.e. second specific address space), where [0061] teaches HCA translates (i.e. converts) between addresses in V_REGION1 and physical addresses in BAR1 (i.e. translation is only done when address falls in the range of V_REGION1); [0061] also teaches VA1 (in second memory) corresponds to PA1, which corresponds to MA1 (in first memory); FIG. 1 illustrates 
when the first memory area belongs to the second specific address space, performing the data transfer from or to the second memory area based on the command information in which the first address information has been converted into the second address information (see FIG. 2A, [0061], and [0063] above, where HCA performs direct data transfer to or from GPU memory with reference to a virtual address that belongs to V_REGION1, which is included in HCA virtual address space 108 (i.e. first memory area), by translating VA1 in V_REGION1 to PA1 in BAR1 and MA1 (i.e. second address information) in E_REGION1 (i.e. second memory area)),
the data being actual data that is different from the command information, the first address information, and the second address information (see [0061] and [0063] above, where HCA performs direct data transfer (i.e. actual data, not just command/address information) to or from GPU memory; see also [0070] & [0072] for HCA 52 transferring data directly to and from GPU memory of GPU1),
when the first memory area belongs to the second memory and does not belong to the second specific address space, performing the data transfer based on the command information containing the first address information, from or to the second memory area (FIG. 2A illustrates VA2 is in the INVALID1 range of HCA virtual address space 108 (i.e. first memory area), which is not mapped to BAR1 (i.e. does not belong to the specific 
the data being actual data that is different from the command information and the first address information (see [0070] and [0072] above, where HCA transfers data (i.e. actual data, not just command/address information) to or from GPU memory).
RAINDEL does not appear to explicitly teach performs data transfer […] in accordance with command information that is generated by a central processing unit (CPU) of a host computer.
However, RAINDEL in view of HANCOCK teaches the limitation (HANCOCK [0034] teaches CPU 34 (analogous to CPU of a host computer) provides drawing commands to GPU 26, where a drawing command may instruct GPU 26 to draw a line based on coordinate data stored, beginning at a specific starting address, in main memory 36 (see FIG. 1), and GPU 26 then executes the commands by accessing main 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of RAINDEL and HANCOCK before them, to modify RAINDEL’s data transfer system performing data transfers between memory devices based on commands provided by the CPU as taught by HANCOCK. Using the known technique of the CPU providing commands to access certain memory devices to provide the predictable result of the GPU accessing memory devices based on the commands provided by the CPU in RAINDEL would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that RAINDEL was ready for improvement to incorporate the CPU providing commands to access certain memory devices as taught by HANCOCK.

Claims 8-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over RAINDEL (Pub No.: US 2015/0347349 A1) in view of HANCOCK (Pub. No.: US 2004/0233230 A1) and DEGUCHI (Pub. No.: US 2008/0126905 A1), hereafter DEGUCHI.
Regarding claim 8, RAINDEL teaches:
A memory device operating as a first memory device comprising a memory controller that performs data transfer between the first memory device and a second memory device (see RAINDEL FIG. 1 #44A GPU1 
the host computer being external to the first memory device and including the CPU (see RAINDEL FIG. 1 CPU 32, which is external to GPU1 (i.e. first memory device)),
the memory controller comprising circuitry configured to: acquire the command information for the data transfer, the command information containing first address information indicating a first memory area from or to which data is read or written during the data transfer, the command information indicating details of operations performed during the data transfer
the first memory area belonging to an external memory external to both the first memory device and the second memory device (see RAINDEL FIG. 1, where HCA 52 is a separate device from GPU1 44A (i.e. first memory device) and SSD 48 (i.e. second memory device); FIG. 2A, [0063], [0070], and [0072] teach the HCA initiates a direct data transfer to or from GPU memory 60, where [0046-0047] teach direct data transfer between PCIe devices can be performed using RDMA over PCIe, i.e. for the HCA to perform RDMA, the data transfer occurs using a source address (i.e. memory) to a destination address (i.e. memory); for data to be transferred to the HCA or from the HCA using RDMA, the HCA inherently has memory to receive/send the data being transferred);
determine whether the first memory area belongs to a specific external address space which represents a specific address space in the external memory; when the first memory area belongs to the specific external address space, convert the first address information of the acquired command information into second address information indicating a second memory area belonging to a specific internal address space which represents a specific address space in a volatile memory of the first memory device (RAINDEL FIG. 2A illustrates HCA 52 communicating with GPU1 44A over PCIe bus, where E_REGION1 in the GPU memory space (i.e. specific address space in the first memory device) is mapped to PCIe address space BAR1 (i.e. specific external address space) and HCA virtual address space V_REGION1 (i.e. a specific address space in an 
the specific external address space being only a part of a memory area of the external memory (see RAINDEL FIG. 2A, where V_REGION1 is only a portion of the HCA virtual address space);
transfer circuitry configured to transfer the data among the first memory device, the second memory device, and the external memory according to the command information
wherein when the first memory area belongs to the specific external address space, the transfer circuitry transfers the data from or to the second memory area corresponding to the second address information (see RAINDEL FIG. 2A, [0061], and [0063] above, where HCA performs direct data transfer to or from GPU memory with reference to a virtual address that belongs to V_REGION1, which is included in HCA virtual address space 108 (i.e. first memory area), by translating VA1 in V_REGION1 to PA1 in BAR1 (i.e. specific external address space) and MA1 (i.e. second address information) in E_REGION1 (i.e. second memory area); [0054] teaches the various PCIe devices having various interfaces and address circuits (i.e. transfer circuitry)),
the data being actual data that is different from the command information and the second address information (see RAINDEL [0061] and [0063] above, where HCA performs direct data transfer (i.e. actual data, not just command/address information) to or from GPU memory; see also [0070] & [0072] for HCA 52 transferring data directly to and from GPU memory of GPU1),
when the first memory area belongs to the external memory and does not belong to the specific external address space, the transfer circuitry transfers the data from or to the external memory corresponding to the first address information (RAINDEL FIG. 2A illustrates VA2 is in the INVALID1 range of HCA virtual address space 108 (i.e. first memory area), which is not mapped to BAR1 (i.e. does not belong to the specific 
the data being actual data that is different from the command information and the first address information (see RAINDEL [0070] and [0072] above, where HCA transfers data (i.e. actual data, not just command/address information) to or from GPU memory).
RAINDEL does not appear to explicitly teach performs data transfer […] in accordance with command information that is generated by a central processing unit (CPU) of a host computer, the command information containing either the first address information indicating a first memory area not belonging to the specific external address space or the second address information. 
However, RAINDEL in view of HANCOCK teaches performs data transfer […] in accordance with command information that is generated by a central processing unit (CPU) of a host computer (HANCOCK [0034] teaches CPU 34 (analogous to CPU of a host computer) provides drawing commands to GPU 26, where a drawing command may instruct GPU 26 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of RAINDEL and HANCOCK before them, to modify RAINDEL’s data transfer system performing data transfers between memory devices based on commands provided by the CPU as taught by HANCOCK. Using the known technique of the CPU providing commands to access certain memory devices to provide the predictable result of the GPU accessing memory devices based on the commands provided by the CPU in RAINDEL would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that RAINDEL was ready for improvement to incorporate the CPU providing commands to access certain memory devices as taught by HANCOCK.
RAINDEL in view of HANCOCK does not appear to explicitly teach the command information containing either the first address information indicating a first memory area not belonging to the specific external address space or the second address information.
However, RAINDEL in view of HANCOCK and DEGUCHI teaches the limitation (DEGUCHI [0143] teaches when the determining unit determines 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of RAINDEL, HANCOCK, and DEGUCHI before them, to implement sending the memory address without converting based on a particular address as taught by DEGUCHI in RAINDEL and HANCOCK’s data transfer system that performs address translation for specific address ranges. One would have been motivated to make such a combination to reduce the required memory capacity for storing the data and the error correcting codes as taught by DEGUCHI ([0012-0013]).
Regarding claim 9, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. RAINDEL in view of HANCOCK and DEGUCHI also teaches A data transfer system comprising: a controller external to both the first memory device and the second memory device and including a central processing unit (CPU) (see RAINDEL FIG. 1 #32).
Regarding claim 10, RAINDEL in view of HANCOCK and DEGUCHI teaches the elements of claim 9 as outlined above. RAINDEL in view of HANCOCK and DEGUCHI also teaches wherein the first memory device is used as a memory device for reading, and the second memory device is used as a memory device for writing (RAINDEL [0077] teaches reading from the GPU memory; [0079] teaches performing a DMA write operation to the SSD; see also [0092]).
Regarding claim 11, RAINDEL in view of HANCOCK and DEGUCHI teaches the elements of claim 9 as outlined above. RAINDEL in view of HANCOCK and DEGUCHI also teaches wherein the first memory device is used as a memory device for writing, and the second memory device is used as a memory device for reading (RAINDEL [0050] teaches performing direct data transfers between GPU1 and GPU2; [0025] teaches reading data from the SSD; see also [0042]).
Regarding claim 19, RAINDEL in view of HANCOCK teaches the elements of claim 18 as outlined above. RAINDEL in view of HANCOCK does not appear to explicitly teach:
the memory controller comprising circuitry configured to, when the first memory area does not belong to the second specific address space, access the second memory using the first address information. 
However, DEGUCHI teaches the limitation ([0143] teaches when the determining unit determines that the access request address is not included in a particular address range, the address converting unit sends the memory address to the memory without converting the access request address).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of RAINDEL, HANCOCK, and DEGUCHI before them, to .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over RAINDEL (Pub No.: US 2015/0347349 A1) in view of in view of HANCOCK (Pub. No.: US 2004/0233230 A1) as applied to claim 18 above, and further in view of LIU (Pub. No.: US 2016/0124643 A1), hereafter LIU.
Regarding claim 20, RAINDEL in view of HANCOCK teaches the elements of claim 18 as outlined above. RAINDEL in view of HANCOCK also teaches: 
a host computer connected to the memory device (see RAINDEL FIG. 1 CPU 32 being connected to GPU1).
RAINDEL in view of HANCOCK does not appear to explicitly teach wherein the second memory is a main memory of the host computer. 
However, LIU teaches the limitation (LIU FIG. 4 depicts CPU 12 (i.e. host computer) being connected to CPU local memory 14 (i.e. second memory), where [0019] teaches the CPU accessing its local memory).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of effective filing of the invention, to have combined RAINDEL, HANCOCK, and LIU and obtained the graphics processing unit .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Thursday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138